department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr -ep rv r u i l xxxxxxxxxxxxxxxkxxxxxxx xxxxxxxxxxxxxxxxxxxxxx xxxxxxaxxxxxxxxxxxxxxkx legend taxpayer a xxxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxxxx plan x ira y xxxxxxxxxxxxxxxxaxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxaxxxxxxxx company n xxxxxxxxxxxxxxxxxxx amount a xxxxxxxxxxxxxxxxxxx amount b xxxxxxxxxxxxxxxxxxx amount c xxxxxxxxxxxxxxxxxxk dear xxxxxxxxxxx this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the medical_condition and death of his mother individual b on december taxpayer a received a statement from company n indicating the distribution of amount a less federal_income_tax withholding in the amount of amount b from plan x for a net distribution of amount c upon receipt of the statement taxpayer a called his former employer company n and was informed that a check representing his investment in plan x had been mailed to him on december taxpayer a represents that he told company n that he had never requested nor received the check that was mailed to him on december company n re-issued the check for the amount of amount c on march 20__ taxpayer a deposited the full amount a into ira y on february taxpayer a further represents that he was the primary caregiver of individual b starting on august _ until the death of individual b on april based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a shows that amount a was successfully deposited into ira y within days after the check for amount c was actually received by taxpayer a therefore a waiver of the 60-day rollover period is denied since there is no need for a waiver provided all other requirements of code sec_402 were met with respect to the contribution of amount a into ira y on march valid rollover_contribution within the meaning of sec_402 of the code __ such contribution was a this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx at xxxxxxx please address all correspondence to se t ep ra t3 laura b warshawsky manager employee_plans technical group deleted copy of letter_ruling notice of intention to disclose sincerely yours enclosures a
